Citation Nr: 0816904	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  97-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans' Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1989 to August 1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2000, October 2003, and April 2006, the Board 
remanded this case to the RO for additional development and 
consideration of the evidence.  As will be discussed in 
greater detail below, the RO and the Appeals Management 
Center (AMC) made reasonable attempts to complete the 
requested development, but unfortunately was unable to.  So 
this case is once again before the Board for adjudication.


FINDINGS OF FACT

1.  Due to his failure to keep VA apprised of his 
whereabouts, the veteran failed to report for two scheduled 
VA compensation examinations to determine the etiology of his 
acquired psychiatric disorder, including PTSD.

2.  The record does not establish the veteran engaged in 
combat while on active duty in the Navy.

3.  There also is no competent evidence confirming the 
veteran experienced a stressful event in service to account 
for his diagnosis of PTSD.

4.  The veteran's psychiatric disorders, other than PTSD, 
were first diagnosed several years after service and have not 
been medically linked to his military service.



CONCLUSION OF LAW

An acquired psychiatric disorder, inclusive of PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for an acquired 
psychiatric disorder, including PTSD.  In the interest of 
clarity, the Board will initially discuss whether this claim 
has been properly developed for appellate review.  The Board 
will then address the claim on its merits, providing relevant 
VA laws and regulations, the relevant factual background, and 
an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
August 1998, August 2000, March 2004, November 2004, May 
2006, and May 2007.  The letters informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
He was also asked to submit evidence and/or information in 
his possession to the RO.

As for the Dingess requirements, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the underlying claim for service 
connection.  So any questions as to the appropriate 
downstream disability rating or effective date to be assigned 
are moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
See also 38 C.F.R. § 20.1102 (2007) (harmless error).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim, that is, which 
is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
RO requested all medical records identified by the veteran 
and his representative.  Also requested were the service 
records of [redacted], whom the veteran identified as a 
crewman who died aboard the USS GUNSTON HALL, records 
associated with the veteran's claim for Social Security 
Administration (SSA) benefits, and the history log of the USS 
GUNSTON HALL.

The RO has made several unsuccessful attempts to schedule the 
veteran for a VA compensation examination to determine the 
nature and etiology of his acquired psychiatric disorder, 
including PTSD.  Pursuant to the Board's August 2000 remand, 
he was scheduled for a VA examination in March 2001, 
but failed to show up with no explanation for his absence.  
The VA examination was rescheduled for December 2004, but he 
again failed to show up with no explanation.  In March 2005, 
the AMC sent him a letter at his last known address of 
record, asking that he indicate whether he would be able to 
report if the examination was rescheduled yet again.  The 
letter asked him to respond within 30 days or VA would assume 
he was unwilling or unable to report to an examination.  He 
did not respond to that letter.

In November 2005, the AMC sent the veteran a letter notifying 
him that his case was being returned to the Board.  The 
letter was returned to the AMC with a note from the U.S. 
Postal Service (USPC) indicating he had moved.  The USPS also 
provided his new address.  So the Board remanded the case 
again in April 2006 with instructions that the AMC send him 
another letter - at his new address, asking whether he wants 
to reschedule his VA examination.  In a May 2006 letter, the 
AMC asked him to verify his address and to submit any 
relevant evidence he had in support of his claim.  The AMC 
then explained that a VA examination would be rescheduled 
after he submitted the requested information.  But he never 
responded.  

In a March 2008 letter, the veteran's treating psychiatrist 
explained that the veteran has been incarcerated since April 
3, 2006, during which time he was transferred to the St. 
Louis Psychiatric Rehabilitation Center on July 3, 2007.  It 
is therefore likely that he never received a copy of the 
Board's April 2006 Remand, the AMC's May 2006 letter, or the 
May 2007 SSOC.  His representative therefore argues that 
another attempt should be made to reschedule the veteran for 
a VA examination.  See, e.g., Bolton v. Brown, 8 Vet. App. 
185 (1995) (indicating VA should, when possible, try and 
accommodate an incarcerated veteran by having him examined at 
his correctional facility).  The Board, however, disagrees 
this is warranted in this particular instance.

The Court has held that VA may rely on the "last known 
address" shown of record, see Thompson v. Brown, 8 Vet. App. 
169, 175 (1995), and that the burden is on the appellant to 
keep VA apprised of his or her whereabouts; if he or she does 
not do so, there is no burden on the part of the VA to "turn 
up heaven and earth to find [the appellant]."  See Hyson v. 
Brown, 5 Vet. App. 262 (1993).  Since the veteran has twice 
failed to keep VA apprised of his whereabouts, thereby making 
it impossible to have him examined for VA compensation 
purposes, no further duty to assist is required.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty 
to assist is not a one-way street.  If a veteran wishes help 
in developing his claims, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.)  

The Board will therefore adjudicate the veteran's claim on 
the evidence of record.  38 C.F.R. § 3.655 (when a claimant 
fails, without good cause, to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.)  



II.  Merits of the Claim

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus (i.e., link) between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, certain chronic diseases such as psychoses may 
be presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD, in particular, requires:  [1] a 
current medical diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in- service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

In this case, with respect to the first element, the record 
shows the veteran has been diagnosed with PTSD on numerous 
occasions by VA since October 1995.  So resolution of his 
appeal turns on whether the record also contains credible 
supporting evidence that a claimed in-service stressor 
actually occurred to support this diagnosis.  The evidence 
necessary to establish the occurrence of a stressor during 
service varies depending on whether the veteran was "engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 
66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997).



If it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f)(1).

In this particular case at hand, though, no competent 
evidence shows the veteran engaged in combat with an enemy 
force.  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
His available service personnel records show he served in the 
Navy onboard the USS GUNSTON HALL from February 1990 until 
his discharge in August 1993, during which time he had a tour 
in the Southwest Asia theater of operations from September 
1990 to March 1991.  His DD Form 214 shows he was awarded the 
Battle "E" - 2 Awards, the Navy Unit Commendation, the 
Southwest Asia Service Medal with 2 Bronze Stars, the 
National Defense Service Medal, a Letter of commendation, and 
the Sea Service Deployment Ribbon - 2 Awards.  

Contrary to the veteran's assertions, however, none of these 
awards is associated with valor or heroism shown while 
engaged with an enemy force.  The Board also reviewed the 
available deck logs of the USS GUNSTON HALL, none of which 
indicates this ship was involved in combat from February 1990 
to August 1993.  Consequently, there must be service records 
or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).



Unfortunately, none of the veteran's claimed in-service 
stressors has been independently verified or is capable of 
verification.  These claimed stressors include the death of 
two close friends, one of whom purportedly died in a 
helicopter crash in which the veteran had to retrieve his 
body; witnessing two suicide attempts; participating in 
emergency drills; being bombed while aboard the USS GUNSTON 
HALL; being involved in race riots; and experiencing severe 
weather involving tornados and hurricanes while at sea. 

The first claimed stressor involves the death of a good 
friend named [redacted] [redacted].  The veteran reported that Mr. [redacted] 
died while onboard the USS GUNSTON HALL as a result of too 
much anesthesia administered during a simple surgical 
procedure.  The veteran also testified that he personally 
carried Mr. [redacted] body out of sick bay to the helicopter, 
which was quite traumatic.  

While a few details of the veteran's story have been 
confirmed, there remain major inconsistencies with this story 
that seriously call into question his underlying credibility.  
The service medical records for [redacted] [redacted] confirm that he 
was stationed onboard the USS GUNSTON HALL and died in March 
1993 of cardiac arrest related to an overdose of anesthesia 
during an appendectomy.  But Mr. [redacted] death from 
anesthesia and the fact he was stationed onboard the USS 
GUNSTON HALL when first treated for abdominal pain are the 
only two facts of the veteran's story that have been 
verified.

In this regard, while Mr. [redacted] was first treated for 
abdominal pain while aboard the USS GUNSTON HALL, the 
appendectomy was actually performed on the USS AUSTIN, so on 
another ship entirely.  But more significantly, Mr. [redacted]'s 
service records show that he died at the military hospital in 
Bethesda, Maryland.  So the veteran's story that Mr. [redacted] 
died while aboard the USS GUNSTON HALL and that he personally 
carried Mr. [redacted]'s body from sick bay to a helicopter is 
completely false.  Indeed, the veteran most likely would have 
learned of Mr. [redacted]'s death days after the fact. 



In light of the veteran's fictitious story, not only has this 
claimed stressor not been verified, but this story seriously 
undermines his overall credibility concerning his claimed 
stressors.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (determining the credibility of evidence is a function 
for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence).  See also 38 C.F.R.§ 
3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Another claimed stressor involves a helicopter crash in which 
the veteran claimed that another close friend named [redacted] [redacted] 
died after taking his place in the helicopter.  The veteran 
also explained that he was personally involved in searching 
for and retrieving the remains of Mr. [redacted].  Again, however, 
the veteran's story is inconsistent with the facts uncovered 
during the course of VA's development.  The history of the 
USS GUNSTON HALL shows that it did recover a body while 
searching for wreckage of a helicopter off the Canary 
Islands.  But there is no indication the man was a crewmember 
of the USS GUNSTON HALL - let alone a friend of the 
veteran's.  Indeed, if the unidentified man had been a member 
of the ship's crew, this fact undoubtedly would have been 
documented in the ship's history, which again calls into 
question the veteran's credibility regarding this claimed 
stressor.  See Smith, Hayes, Wood, Layno, all Supra.

Two other claimed stressors involve separate suicide attempts 
by two different crewmembers.  The veteran claimed that he 
witnessed a close friend named [redacted] try to commit 
suicide by hanging himself off the side of the ship's deck.  
The veteran testified that, fortunately, crewmembers were 
able to cut the rope before Mr. [redacted] died.  The second 
claimed suicide attempt involved a man named [redacted], 
who tried to kill himself by overdosing on pills.  He, too, 
was saved.  However, nowhere in the ship's history is either 
incident mentioned.  In a July 1997 letter, the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
indicated the U.S. Navy Casualty Assistance Branch was unable 
to verify injuries to [redacted] or [redacted].  
Moreover, the veteran has not submitted any evidence such as 
statements from other crewmembers from the USS GUNSTON HALL 
to verify these incidents.  In short, neither incident has 
been objectively verified.

The ship's history also makes no reference to coming under 
enemy attack or race riots among crewmembers between February 
1990 and August 1993.  With respect to the veteran's claim 
that he was stationed onboard the USS GUNSTON HALL during 
severe weather involving hurricanes and tornados, the ship's 
history only notes that the ship avoided one hurricane and 
was in dry-dock when another approached, thereby refuting the 
veteran's assertions.  Thus, none of these claimed stressors 
has been independently verified by the record. 

With respect to the veteran's claim that his PTSD is related 
to emergency drills while aboard the USS GUNSTON HALL, the 
Board assumes that such drills took place while the veteran 
was stationed onboard that ship.  While this fact has been 
conceded, however, there is simply no medical evidence that 
the veteran has PTSD based solely on these emergency drills.  
The Court has held that the determination of the sufficiency, 
but not the existence, of a stressor is exclusively a medical 
determination for mental-health professionals, who are 
"experts" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis."  Cohen, 10 Vet. App. 
at 140.  In other words, whether a stressor was sufficient to 
have caused PTSD is a medical determination - for 
psychiatrists, psychologists, etc., whereas the question of 
whether the stressor actually occurred is a factual 
determination - for VA adjudicators.  So although a VA 
examiner may have suggested that the emergency drills the 
veteran participated in while onboard the USS GUNSTON HALL, 
especially during a time of war, were sufficient stressors to 
cause PTSD, the veteran's failure to keep VA apprised of his 
whereabouts, in turn, prevented him from being examined to 
address this possible nexus.  The Board is therefore limited 
to the evidence of record in adjudicating this claim, none of 
which indicates that emergency drills onboard the USS GUNSTON 
HALL is a sufficient enough stressor to have caused his PTSD.  
See 38 C.F.R. § 3.655.

After reviewing the record, the Board finds that the veteran 
has not provided credible supporting evidence that a claimed 
in-service stressor actually occurred to account for his 
diagnosis of PTSD.  It is important for the veteran to 
understand that, if there is no combat experience, as in this 
case, or if there is a determination that he engaged in 
combat but the claimed stressor is unrelated to that combat, 
there must be independent evidence to corroborate his 
statements as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His 
unsubstantiated testimony, alone, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of a claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  "Just because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  See, too, Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996) (indicating credible supporting evidence 
of the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence).

Stated somewhat differently, although the veteran has the 
required diagnosis of PTSD, there is no presumption that this 
diagnosis is based on an stressor that occurred while on 
active duty.  It is entirely possible that a stressful event 
that occurred either before or after his period of active 
duty could account for his PTSD.  Indeed, a September 2001 
report from the Marion Correctional Treatment Center notes 
the veteran's history of a serious knife wound to the head as 
an adolescent, prior to service, which he failed to mention 
in his PTSD Questionnaire and during his hearing.  It is thus 
conceivable that his PTSD is related to that earlier 
traumatic, nonservice-related incident.  In any event, he has 
the burden of establishing the occurrence of an in-service 
stressor to account for his PTSD diagnosis.  And he simply 
has failed to do this.

For these reasons and bases, since the veteran has failed to 
produce credible supporting evidence that a claimed in-
service stressor actually occurred to account for his 
diagnosis of PTSD, the Board finds that the preponderance of 
the evidence is against his claim of entitlement to service 
connection for PTSD.  While he may well believe that his PTSD 
is related to service, as a layperson without medical 
expertise, he is not qualified to render a medical opinion 
such as the cause of his PTSD.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).

The veteran is only competent to comment on symptoms he may 
have personally experienced, not the cause of them - and, in 
particular, whether they are attributable to an incident of 
his military service.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also 38 C.F.R. § 3.159(a)(2).

As a final note, the Board points out that the issue on 
appeal involves entitlement to service connection for an 
acquired psychiatric disorder, not just limited to PTSD.  And 
since the veteran has been diagnosed with psychiatric 
disorders other than PTSD - namely major depressive disorder, 
dysthymic disorder, and schizophrenia - the Board must also 
address the separate claim of entitlement to service 
connection for these additional disorders.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that a newly 
diagnosed disorder, even if medically related to a previously 
diagnosed disorder, is not the same claim for jurisdictional 
purposes when it has not been previously considered).

But after carefully reviewing the evidence of record, the 
Board finds no basis to grant service connection for an 
acquired psychiatric disorder other than PTSD.  The veteran's 
service medical records make no reference to psychiatric 
problems of any sort, see Struck v. Brown, 9 Vet. App. 145 
(1996); he first reported psychiatric problems approximately 
two years after he left service, see Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000); and no medical evidence 
causally relates his psychiatric disorders (other than PTSD) 
to his military service.  See Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000).  Thus, no medical evidence supports 
his claim of entitlement to service connection for an 
acquired psychiatric disorder, even aside from the PTSD.


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


